Citation Nr: 1450173	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1952 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  As a result of the hearing, the Board remanded this claim in February 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2014 remand, the Board, in pertinent part, instructed the RO/AMC to schedule a new VA examination, and for the examiner to discuss whether the evidence clearly and unmistakably establishes that the Veteran had a low back disorder that preexisted service, and if so, whether it clearly and unmistakably was not aggravated by service.  If the Veteran did not have a preexisting low back disorder, the examiner was instructed to discuss whether it was at least as likely as not that his current low back disorder was incurred during his active service.

During his April 2014 VA examination, the examiner opined that the Veteran did not sustain any documented injury of the lumbar spine during his military service, therefore his condition was clearly and unmistakably not aggravated beyond its natural progression.  He further stated that the Veteran's service treatment records did not show findings consistent with an injury or condition of the lumbar spine.  However, he did not address whether the Veteran clearly and unmistakably had a preexisting low back disorder.

As the examiner did not adequately discuss the Board's questions from the February 2014 remand, the opinion is not adequate to decide this claim.  Therefore, an addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who conducted the April 2014 examination to obtain an addendum as to the etiology of the Veteran's current low back disorder.  If the examiner is not available, a different examiner may render the opinion.  The entire claims file and a copy of this REMAND must be made available to the VA examiner providing the addendum opinion.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  The examiner should provide an opinion as to the following:

(a)  Considering the Veteran's report of a childhood back injury, did the Veteran clearly and unmistakably have a low back disorder prior to his entrance into service in April 1952?

(b)  If he did have a low back disorder prior to his entrance into service, is there also clear and unmistakable evidence that such was not aggravated beyond its natural progression during active service, including consideration of the Veteran's complaints of back pain during service?

(c)  If he did not have a low back disorder prior to his entrance into service, is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disorder was incurred in service, or otherwise related to service, to include his complaints of back pain during service?

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After completion of the foregoing and all other necessary development, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



